Title: To George Washington from John Jay, 13 March 1791
From: Jay, John
To: Washington, George



Dear Sir
N. York 13 March 1791

Perceiving that you have been pleased to appoint Col. Smith a Supervisor for this District, I conclude that on his acceptance of that place, the office of Marshall will be conferred on some other person. It is probable that Several candidates will offer, and I take the Liberty of communicatg my sentiments respecting a Gentleman who too delicate to display his own merit, possesses more than falls to the Share of many—I mean General Matthew Clarkson. I think him one of the most pure & virtuous

Men I know—when at Boston General Lincoln (whose aid he was) spoke to me of him in Terms not only of Approbation but affection—During the war he was a firm & active Whig, and since the Peace a constant Friend to rational and good Government. Few men here of his standing enjoy or deserve a greater Degree of the Esteem & goodwill of the Citizens than he does, and in my opinion he would discharge the Duties of that or any office for wh. he may be qualified with Propriety and Honor—Be pleased to present my Respectful Compt. to Mrs Washington, & permit me to assure you of the perfect Respect Esteem & Attachmt with which I am Dr Sr your obliged & obt Servt.
